FILED FEBRUARY 4, 2020
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                    STATE OF NORTH DAKOTA

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2020 ND 28

In the Matter of the Vacancy in Judgeship No. 5, with Chambers in Fargo,
East Central Judicial District

                                  No. 20190392

Per Curiam.

[¶1]    On December 6, 2019, the Honorable Frank L. Racek, Judge of the
District Court, with chambers in Fargo, East Central Judicial District, notified
this Court of his intention not to seek reelection in 2020. Judge Racek’s notice
of intention creates a vacancy under N.D.C.C. § 27-05-02.1.

[¶2] Under N.D.C.C. § 27-05-02.1, this Court is required to review judicial
vacancies and determine, within 90 days of receiving notice of a vacancy,
whether the office is necessary for effective judicial administration. This Court
may, consistent with that determination, order a vacancy filled, order the
vacant office transferred to another judicial district in which an additional
judge is necessary, or abolish a vacant judicial office with or without a transfer.

[¶3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with
attorneys and judges and other interested persons in the East Central Judicial
District was posted December 11, 2019, on the website of the Supreme Court
regarding the vacancy created by Judge Racek’s intention not to seek reelection
in Judgeship No. 5. Notice was also electronically provided to all presiding
judges of the state. Written comments on the vacancy were received through
January 10, 2020. This procedure is sufficient for purposes of the consultation
required under N.D.C.C. § 27-05-02.1.


                                        1
[¶4] A comment from the Cass County Board of Commissioners supporting
filling the vacancy in the current location was received. No comments or
petitions were received to relocate this vacancy. A report containing population
and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R.
7.2(4), was filed January 9, 2020, by the East Central Judicial District. The
State Court Administrator provided weighted caseload statistics through
December 2019. The report shows that the two-year average need for judicial
officers in the East Central Judicial District increased from 12.79 in 2017-2018
to 12.91 in 2018-2019. The report reflects a district shortage of 1.91 judicial
officers based on the 2018-2019 two-year average.

[¶5] The East Central Judicial District is comprised of Cass, Steele and Traill
counties, with eight judges chambered in Fargo, one judge chambered in
Hillsboro, and two judicial referees. According to the district’s report,
Judgeship No. 5 is responsible for an equal share of the caseload in all counties
of the district. The population of Cass County continues to increase. Caseload
filings of administrative traffic, contract collection, and misdemeanors
decreased. Caseload filings of felonies, forcible detainer and child support
increased. While workload is somewhat stable the state’s weighted caseload
statistics show the East Central Judicial District has been consistently short
of judicial officers.

[¶6] According to information provided by Lutheran Social Services for the
district’s report, 73% of the refugees resettled in North Dakota were settled in
the Fargo metropolitan area. The refugees were from Afghanistan, Angola,
Bhutan, Columbia, Democratic Republic of Congo, Eritrea, Ethiopia, Iran,
Iraq, Mexico, Rwanda, Somalia, Sudan, Syria and Ukraine, which necessitates
the use of interpreters should the refugees and other non-English speaking
people be involved in any court hearings. The district report indicated that
interpreters were needed for 26 different languages over during past five years.




                                       2
[¶7] Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court
has considered all submissions received by the Court and its own
administrative records on state-wide weighted caseload data.

[¶8] Based on the record before us, this Court determines the office is
necessary for effective judicial administration in the East Central Judicial
District.

[¶9] IT IS HEREBY ORDERED, that Judgeship No. 5 at Fargo in the East
Central Judicial District be filled in the manner provided by N.D.C.C. Chapter
27-25.

[¶10]       Jon J. Jensen, C.J.
            Jerod E. Tufte
            Gerald W. VandeWalle
            Lisa Fair McEvers
            Daniel J Crothers




                                      3